Citation Nr: 1759734	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-18 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for stable angina (claimed as chest pain and sinus tachycardia).

2.  Entitlement to service connection for a heart disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to April 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reopened a previously denied claim for service connection for history of stable angina and denied it on the merits.  

In September 2016, the Board remanded the claim for additional development which has been completed.


FINDINGS OF FACT

1.  Service connection for stable angina, claimed as chest pain and sinus tachycardia, was denied in an unappealed December 2001 rating decision.

2.  Evidence received since the December 2001 rating decision is new; relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  Competent medical evidence shows the Veteran's paroxysmal supraventricular tachycardia (PSVT), manifested by angina and recurrent palpitations, and is etiologically related to his service-connected anxiety and panic disorder.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for a heart condition have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for PSVT are met.  38 U.S.C. § 1131, 5103, (2016); 38 C.F.R. § 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Id. at 117.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for stable angina, claimed as chest pain and sinus tachycardia, was denied in a December 2001 rating decision on the basis that there was no diagnosis of a chronic disability related to in-service complaints.  

The Veteran did not initiate an appeal of this decision within one year of its issuance.  New and material evidence was not received within a year of notice of the December 2001 determination and the determination became final based on the evidence then of record.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

The Veteran sought to reopen his claim for service connection for cardiovascular symptoms in September 2010.

Evidence associated with the file since the December 2001 determination includes lay statements, VA and private treatment records, and VA examination reports, including medical opinions, dated in November 2011, April 2017 and July 2017.  The VA records and examination reports show a current diagnosis of paroxysmal supraventricular tachycardia (PSVT) based on the Veteran's complaints of angina and intermittent rapid heart rate.  Additionally, clinicians have related that the Veteran's symptoms to his service-connected anxiety disorder.  As the new evidence addresses whether there is a current disability and also whether such is related to service or a service-connected disability, (i.e. causal nexus), it is material.  When considered with previous evidence of record, the new evidence raises a reasonable possibility of substantiating the claim.  For these reasons, reopening of the previously denied claim is warranted.  Having reopened the claim, the Board will proceed to address the underlying merits of such.  The Veteran is not prejudiced by this action as the RO has also reopened and adjudicated the claim on the underlying merits, and because the Board is granting service connection.  Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366(Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran seeks service connection for a heart disability that manifests with symptoms of recurrent chest pain and palpitations.   He avers that it may be related to his service-connected hypertension, diabetes, and/or anxiety disorder.

Service treatment records are negative for a diagnosed chronic heart disability.  Post-service medical records during the pendency of the claim show the Veteran has been diagnosed with PSVT.  

At a VA examination in November 2011, a VA examiner noted that the Veteran has a history of hypertension as well as atypical chest pain and palpitations, which have been diagnosed as PSVT.  The examiner indicated that PSVT is an occasional rapid heart rate, and is episodic in nature.  The examiner opined that the current PSVT, which is experienced as palpitations and an uncomfortable sensation in the chest, is not related to the Veteran's hypertension.  The rationale was that PSVT is an issue of a conduction abnormality of the heart.

In November 2012 correspondence, the Veteran's private physician, Dr. R.R. confirmed a diagnosis of PSVT, but did not provide an opinion regarding etiology.  A cardiology treatment note from Dr. R.M., dated in February 2013, shows clinical assessments of recurrent tachypalpitations; history of apparent supraventricular tachycardia in the past; hypertension and other disabilities.  Dr. R.M. indicated that he had discussed with the Veteran that his symptoms [of recurrent tachycardia palpitations and shortness of breath] may indeed be more reflective of an underlying anxiety disorder.

A VA mental compensation and pension examination report dated December 2015 reveals that symptoms of the Veteran's panic disorder includes panic attacks, during which he hyperventilates, and has increased heart rate, dizziness, sense of impending doom, and a feeling of losing control.  His general anxiety symptoms include, but are not limited to worry, anxiety, feeling restless and agitated.  

Pursuant to the Board's September 2016 remand directives, the Veteran was afforded a VA examination in April 2017 for an opinion on whether the service-connected hypertension aggravates the PSVT.  

The April 2017 VA examiner (a physician) reviewed the claims file and conducted an in-person examination.  The examiner noted that the Veteran has a diagnosis of supraventricular arrhythmia.  The examiner opined that the Veteran's PSVT and history of angina was less likely than not incurred in or caused by service.  The examiner explained that a 2010 cardiac evaluation yielded a diagnosis of non-cardiac chest pain and the cardiology evaluation and event monitoring were all negative.  The examiner stated that the source of his palpitations is related to anxiety.  The examiner further opined that the Veteran's PSVT is less likely than not due to hypertension as PSVT is intermittent episodes of increased rapid heart rate caused by conduction abnormality.  In an addendum opinion received in July 2017, the examiner opined that the Veteran's PSVT and history of angina is less likely than not aggravated by his service-connected hypertension.  

The Board notes that the Veteran is currently service-connected for anxiety disorder and panic disorder with agoraphobia.  Based on review of the cumulative, competent medical evidence, the Veteran's symptoms of recurrent palpitations and angina have been clincially diagnosed as PSVT, and his PSVT has been found to be related to his service-connected anxiety disorder and panic disorder.  The VA examiners have indicated that the service-connected hypertension is not a causative factor, either proximately or through aggravation.  There are no competent opinions to the contrary.  

As the relevant medical opinions in the claim file indicate the PSVT is associated with the Veteran's current service-connected anxiety disorder and panic disorder, service connection for PSVT secondary to the service-connected anxiety disorder and panic disorder is warranted.  38 U.S.C.A. § 5107 (b); 3.303(d), 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PSVT is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


